Citation Nr: 1439222	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  02-05 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU benefits).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from November 1991 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In September 2003, and again in June 2006, the Board remanded this matter for additional development.  

In July 2007, the Board issued a decision which denied the Veteran's claim of entitlement to TDIU benefits.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2008, pursuant to a Joint Motion for Remand, the Court vacated the Board's July 2007 decision and remanded this case to comply with VA's duty to notify.  

In August 2008, the Board remanded this matter for additional development.

In June 2010, the Board issued a decision which denied the Veteran's claim of entitlement to TDIU benefits.  The Veteran timely appealed this decision to the Court.  In March 2012, the Court issued a memorandum decision which vacated the Board's June 2010 decision and remanded this case for additional evidentiary development.  In September 2012 and in June 2013, the Board remanded this case for additional evidentiary development

For the reasons indicated below, the appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran is seeking entitlement to TDIU benefits.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Pursuant to the Board's June 2013 remand, the RO was to adjudicate the Veteran's newly raised issue of service connection for tension muscular headaches, and then obtain a medical opinion addressing whether the Veteran is unable to obtain or retain substantially gainful employment due solely to his service-connected disabilities.  In rendering this opinion, the examiner was to provide accurate and fully descriptive assessments of all symptoms of the Veteran's service-connected disabilities.  

In January 2014, the RO scheduled the Veteran for two examinations which separately addressed whether the Veteran's service-connected depressive disorder, not otherwise specified, and his intervertebral disc syndrome prevented him from maintaining employment.  In rendering separate opinions, the examiners failed to adequately address whether the combined effect of the Veteran's service-connected disabilities prevents him from finding and maintaining gainful employment.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Moreover, in a March 2014 rating decision, the RO granted service connection for muscular tension headaches associated with intervertebral disc syndrome, effective October 12, 2012.  This disabling impact of this headache condition was not adequately considered in the January 2014 examinations addressing the impact of service connected disabilities on employment, and no supplemental examination was conducted.

Under these circumstances, the RO must schedule the Veteran for a new VA examination to determine whether he is unable to obtain or retain substantially gainful employment solely due to his service-connected disabilities.  38 C.F.R. § 3.159(c)(4)(i); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA medical care providers who have treated him for his service-connected disabilities since March 2014.  All attempts to secure this evidence must be documented in the claims file by the RO.  

Regardless of the Veteran's response, updated treatment records, since March 2014, should be obtained from the VA medical center in Clarksburg, West Virginia.

If these records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting that he furnish any such records in her possession or to identify the possible location of such records.  Documentation as to unavailable records, if this is the case, must be added to the claims file.

2.  Schedule the Veteran for the appropriate examination(s) to determine whether he is unable to obtain or retain employment solely due to his service-connected disabilities.  These disabilities include depressive disorder, intervertebral disc syndrome, and a headache disorder.  The claims folder must be made available to and reviewed by the examiner(s) in conjunction with any examination.  

Any examiner must provide accurate and fully descriptive assessments of all symptoms of the Veteran's service-connected disabilities.  All indicated tests must be performed, and all findings reported in detail.  

Each examiner must also elicit from the Veteran and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain substantially gainful employment due to his service connected disabilities.  The examiner should consider the disabilities individually and should consider the combined effect of his service-connected disabilities.  A complete rationale for all opinions expressed must be given.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.   After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



